Case 2:17-cv-09010-AGR Document 391 Filed 10/09/18 Page 1 of 6 Page ID #:11255



  1   Neil B. Klein, Bar No. 142734
      neilk@mckassonklein.com
  2
      Maria del Rocio Ashby, Bar No. 206282
  3   mrashby@mckassonklein.com
      McKASSON & KLEIN LLP
  4   2211 Michelson Drive, Suite 320
      Irvine, California 92612
  5
      Telephone: (949) 724-0200
  6   Facsimile: (949) 724-0201

  7   Attorneys for: Plaintiff in Intervention
      NOVELL INVESTMENTS, INC.
  8

  9                                  UNITED STATES DISTRICT COURT

10               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

11    TMF TRUSTEE LIMITED,                       )   Case No.: 2:17-CV-09010 AGR
                                                 )
12                                               )   IN ADMIRALTY
         Plaintiff,                              )
13                                               )
         vs.                                     )
14                                               )   NOVELL INVESTMENTS, INC.’S
                                                 )   OPPOSITION TO TMF TRUSTEE
15    M/T MEGACORE PHILOMENA, her                )   LIMITED’S MOTION FOR PARTIAL
      engines, boilers, tackles, and other       )   DISTRIBUTION OF PROCEEDS FROM
16    appurtenances, etc., in rem;               )
                                                 )   SALE OF VESSEL
      HURRICANE NAVIGATION INC., a
17                                               )
      Marshall Islands Corporation, in           )   Hearing: Oct 30th 2018
18    personam,                                  )
                                                 )   Time: 10:00 a.m.
19       Defendants.                             )   Courtroom: 550
                                                 )   Judge: Hon Alicia G. Rosenberg
20    NOVELL INVESTMENTS, INC.,                  )
                                                 )
21      Plaintiff in Intervention,               )
                                                 )
22                                               )
        vs.                                      )
23                                               )
      M/T MEGACORE PHILOMENA, her                )
24    engines, boilers, tackles, and other       )
      appurtenances, etc., in rem;               )
25    HURRICANE NAVIGATION INC., a               )
                                                 )
26    Marshall Islands Corporation, in           )
      personam,                                  )
27                                               )
         Defendants in Intervention.             )
28
                                                  -1-
                                                                NOVELL OPPOSITION TO TMF MOTION
                                                                        FOR PARTIAL DISTRIBUTION
Case 2:17-cv-09010-AGR Document 391 Filed 10/09/18 Page 2 of 6 Page ID #:11256



  1   I. INTRODUCTION
  2      TMF would like the Court to distribute over $15 million from proceeds within the
  3   Court Registry, moneys paid by a 3rd party buyer at the judicial sale, on the grounds
  4   it allegedly holds a valid mortgage against the vessel. However, TMF relies on the
  5   same principles that allow a mortgagee to credit bid at a judicial sale – which the
  6   Court previously rejected as to TMF, requiring a cash bid.
  7      The problem for TMF is two-fold: first, the Court has not ruled on whether TMF
  8   has a valid preferred mortgage; and second, the authorities to support a credit bid
  9   do NOT provide any basis to pay monies from the Court Registry before a judgment
10    has been granted – here, TMF’s motion for summary judgment is still under
11    submission by the Court. In fact, TMF has not provided a single case to support its
12    theory of advance payment from judicial sale proceeds.
13       Specifically, the Court has yet to rule on (1) the existence of preferred status of
14    TMF’s mortgage; (2) TMF’s right to enforce the mortgage; or (3) vessel owner
15    Hurricane Navigation, Inc.’s default on its mortgage obligations (these issues were
16    opposed by Novell and others based on the existence of genuine issues of material
17    fact that prevent judgment in TMF’s favor).
18       TMF’s request for early distribution also flies in the face of its motion for
19    interlocutory sale, where it argued that interlocutory sale would not be an unlawful
20    deprivation of Hurricane’s property, but rather “a necessary substitution of the
21    proceeds of the sale, with all the constitutional safeguards necessitated by the in
22    rem process.” Dkt. No. 137 at ¶12. Now that the sale proceeds have been paid into
23    Court, it wants to dismiss those “safeguards” and allow lenders, on whose behalf
24    TMF acts, to take back what it paid, whereas those funds are meant to substitute
25    for the res until entry of a final judgment.
26       In the meantime, it remains to be determined whether TMF’s mortgage should
27    be equitably subordinated to Novell’s claim, based on TMF’s inequitable conduct:
28
                                                     -2-
                                                             NOVELL OPPOSITION TO TMF MOTION
                                                                     FOR PARTIAL DISTRIBUTION
Case 2:17-cv-09010-AGR Document 391 Filed 10/09/18 Page 3 of 6 Page ID #:11257



  1   over-mortgaging the vessel, controlling and supervising the vessel’s day to day
  2   affairs, knowing the debtor’s financial condition and reinstating/amending its loan
  3   after a prior loan-to-value breach, and timing of the second (and questionable) loan-
  4   to-value determination not long after Novell had funded a $1.625m prepayment due
  5   to TMF, which TMF knew was unsecured.
  6      In short, TMF’s unsupported and improper request should be denied.
  7   II. Legal Argument
  8      A. TMF Does Not Have a Judgment to Support Distribution
  9      In its motion, TMF makes reference to Supp. Admiralty Rule E(9)(b), without
10    explaining how this Rule supports the relief requested. Rule E(9)(b) provides that
11    proceeds of a sale shall be paid into the registry of the court “to be disposed of
12    according to law.” But TMF does not cite any cases whereby the language
13    “according to law” in Rule E(9)(b) supports distribution before issuance of a
14    judgment or other final determination on the merits. On the contrary, the cases
15    consistently hold that distribution follows a judgment, not the other way around. See
16    e.g., U.S. v. FV Milagros Z, 2000 WL 33309872 (S.D. Cal.) (vessel sale proceeds
17    disbursed to pay judgments for intervenors and preferred ship mortgage lienholder,
18    entered after evidentiary showing to establish respective claims); Taylor v. Trecor
19    Marine, Inc., 683 F. 2d 1361 (11th Cir. 1982) (vessel sale proceeds disbursed upon
20    entry of final judgment for plaintiff and intervenor).
21       In its motion, TMF alleges the evidence establishes it has a valid mortgage
22    against the vessel which entitles it to the vessel proceeds (Dkt. No. 385-1 at 1:7-8),
23    and refers to its motion for summary judgment/adjudication. The motion is currently
24    under submission, so there has been no final determination on (1) the existence or
25    preferred status of TMF’s mortgage; (2) TMF’s right to enforce the mortgage; or (3)
26    Hurricane’s default on the mortgage obligations. As a result, there is no judgment
27    from which to satisfy TMF’s request for distribution of over $15m in sale proceeds.
28
                                                  -3-
                                                               NOVELL OPPOSITION TO TMF MOTION
                                                                       FOR PARTIAL DISTRIBUTION
Case 2:17-cv-09010-AGR Document 391 Filed 10/09/18 Page 4 of 6 Page ID #:11258



  1      B. Principles Allowing a Mortgagee to Credit Bid Are Not Applicable
  2      TMF contends it is entitled to early distribution because “[c]ourts routinely allow
  3   mortgagees with a valid mortgage to credit bid on ships sold by the court.” Dkt. No.
  4   385-1 at 6:9-10. Of course, there has been no final determination that TMF holds a
  5   valid preferred mortgage or that Hurricane defaulted on the mortgage obligations.
  6      But the Court denied TMF’s request to credit bid. And the authorities cited by
  7   TMF in support of its novel argument are inapposite: the plaintiff in Neptune Orient
  8   Lines Ltd. v. Halla Merch. Marine Co., 1998 WL 128993 (E.D. 1998) successfully
  9   moved for recognition of a preferred mortgage and authority to credit bid at the
10    interlocutory sale; and the plaintiff in Key Bank of Puget Sound v Alaska Harvester,
11    738 F. Supp. 398 (W.D. Wa. 1989) was awarded summary judgment on the validity
12    and enforcement of its preferred mortgage and authority to credit bid.
13       Both cases are simply not applicable, because (a) the Court denied TMF’s
14    request to credit bid, requiring a minimum $19m cash bid, and (b) the existence and
15    validity of its preferred mortgage remains at issue. In any event, the vessel has
16    already been sold at judicial auction, so there is no basis to bootstrap “credit bid
17    principles” to an early distribution of sale proceeds without judgment.
18       C. Premature Distribution Could Destroy Subject Matter Jurisdiction
19       In addition, Novell objects and requests a stay of any distribution to TMF until
20    lien priority of remaining claimants is determined and the counterclaims by
21    Hurricane are resolved. Novell’s concern is that distribution of all the proceeds
22    (after remaining intervenor and custodial legis claims are paid) could divest the
23    Court of subject matter jurisdiction.
24       “A trial court’s in rem jurisdiction in a case [in rem] may be furnished by the
25    vessel, the proceeds of a judicial sale of the vessel, or security furnished in lieu
26    thereof. Taylor v. Trecor Marine, Inc., 683 F. 2d 1361 1362 (11th Cir. 1982). Here,
27    proceeds from the judicial sale were deposited in the Court Registry as substitute
28
                                                -4-
                                                              NOVELL OPPOSITION TO TMF MOTION
                                                                      FOR PARTIAL DISTRIBUTION
Case 2:17-cv-09010-AGR Document 391 Filed 10/09/18 Page 5 of 6 Page ID #:11259



  1   res, in place of the vessel. In some circuits when the res is no longer before the
  2   court, such as where proceeds are distributed, in rem jurisdiction is destroyed and
  3   any appeal from the court’s decision is rendered moot. Id. (re 11th Cir.).
  4       In the 9th Circuit, the district court retains jurisdiction over the res pending the
  5   outcome of an appeal, even without a stay. Ventura Packers v. F/V Jeanine
  6   Kathleen, 424 F.3d 852, 862 (9th Cir. 2005). However, it is unclear whether Ventura
  7   Packers would protect subject matter jurisdiction in this case, because TMF will
  8   likely transfer any distribution to foreign lenders, who are not parties in this action
  9   (and apparently not subject to the Court’s jurisdiction). Once TMF transfers the
10    $15m out of the Court’s jurisdiction, the Court will be unable to restore the res if
11    distribution is later determined to be in error.
12        D. Granting Partial Distribution to TMF Would Be Inequitable
13        When it sits in admiralty this Court is a court of equity. And fairness dictates that
14    lenders – real parties in interest behind TMF – should not be allowed to sidestep
15    their burden of proof and acquire early distribution of the res before establishing its
16    claim and removal of those funds from beyond the Court’s reach.
17        Early distribution may also be inappropriate due to questions remaining about
18    TMF’s conduct that warrant equitable subordination of its loan. As stated above,
19    this conduct included a questionable loan-to-value determination shortly after
20    Novell funded a $1.625m prepayment due to TMF, which TMF knew was
21    unsecured. By its involvement in and monitoring Hurricane’s business activities and
22    ability to pay the mortgage, and ensuring the Novell $1.625m prepayment, TMF set
23    the stage to benefit itself at the expense of Novell. See e.g., Key Bank of Puget
24    Sound v Alaska Harvester, 738 F. Supp. 398 (W.D. Wa. 1989); Cantieri Navali
25    Riuniti v. M/V Skyptron, 621 F.Supp. 171, 187 (1985).1
26

27    1
       TMF claims that the priority of Novell’s claims is in dispute. Novell disputes that contention, in part
      based on the doctrine of equitable subordination, and reserves the right to brief the claim in full.
28
                                                        -5-
                                                                         NOVELL OPPOSITION TO TMF MOTION
                                                                                 FOR PARTIAL DISTRIBUTION
Case 2:17-cv-09010-AGR Document 391 Filed 10/09/18 Page 6 of 6 Page ID #:11260



  1   III. CONCLUSION
  2      Based on the foregoing, Novell respectfully requests that the Court deny TMF’s
  3   motion for partial distribution.
  4                                       Respectfully submitted,
  5   Dated: October 9, 2018              MCKASSON & KLEIN LLP
  6

  7                                       By: /s/ Neil B. Klein
                                              Neil B. Klein
  8
                                               Maria del Rocio Ashby
  9                                           Attorneys for Plaintiff-Intervenor
                                              NOVELL INVESTMENTS, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -6-
                                                           NOVELL OPPOSITION TO TMF MOTION
                                                                   FOR PARTIAL DISTRIBUTION
